Confession of Error

COPE, C.J.
The Florida Department of Children & Families has filed a petition for writ of certiorari, seeking to quash a portion of a commitment order. We grant the petition.
*1291Respondent-defendant Michael Andre Davis is charged with first degree murder and other offenses. In an order dated September 22, 2005 the trial court found the defendant incompetent to proceed to trial and committed him to the Department on account of mental illness. The Department has no quarrel with the trial court’s factual findings or the commitment to the Department for treatment for mental illness.
The Department does object, however, to the following language which the trial court included in its order:
6. This Court hereby recommends that the Defendant be placed at South Florida Evaluation and Treatment Center [“SFETC”].
7. The Defendant shall not be transferred to any state hospital other than SFETC without the prior authorization of this Court.
Order, Sept. 22, 2005.
The Department argues that under the applicable statute, the court may commit a defendant to the Department, but cannot designate the specific facility in which the Department determines to place the defendant. See § 916.13(2), Fla. Stat. (2005); Quiala v. State, 659 So.2d 287 (Fla. 3d DCA 1994). The defendant concedes that this is so.
We see no problem with paragraph six because it is merely a nonbinding recommendation that the defendant be placed at SFETC. We quash paragraph seven, which in effect bars the Department from placing the defendant at any facility other than SFETC.
Certiorari granted.